Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The response of 9/23/2022 was received and considered.
Claims 25-26, 28-30 and 32-40 are pending.

Response to Arguments
Applicant's arguments filed 5/3/2022 have been fully considered but they are not fully persuasive.
Applicant’s remarks (p. 6) points to ¶107 of WO 2014/208034 to show support for the amendments.  However, the original specification does not appear to disclose the level of detail recited in the claims. The Examiner maintains that the disclosure’s “After the Discovery procedure, the ProSe server 24 sends the ProSe Service Result to the requesting UE 21, with the group ID, the accepted UEs, the allowed service type, the allowed communication type, and the security parameters (optional)” does not require that the “result” is a specific, distinct piece of information within the message, rather than, for example, the message itself.  Additionally, relevant Fig. 6 does not appear to show such detail.  Therefore, the amended limitation appears to be new matter.
Applicant’s remarks (p. 7) argue that Baek and the references of record lack sending to the first UE, a response message comprising a second identifier of the group, second information indicating a success of forming the group, and third information, related to a service type,  ...wherein the third information is distinct from the second information”, arguing that the references fail to teach both information indicating success and information related to a service type.  However, the Friend Group modification response includes a second identifier of the group (Friend Group modification response includes Friend Group ID, Fig. 3, 342) and several pieces of information indicating success, including an application ID and a group-security key (Fig. 3, 342).  Salkintzis, in an analogous art, teaches establishing a direct communication with the assistance from ProSe, where a ProSe group setup response message includes a service type (mode) (Fig. 3, 1) to establish the communication technology and operating parameters (¶¶38-39).  The Examiner respectfully maintains that the proposed combination would have been obvious to a skilled artisan.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-26, 28-30 and 32-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  However, the Examiner maintains that the disclosure’s (WO 2014/208034, ¶107) “After the Discovery procedure, the ProSe server 24 sends the ProSe Service Result to the requesting UE 21, with the group ID, the accepted UEs, the allowed service type, the allowed communication type, and the security parameters (optional)” does not require that the “result” is a specific, distinct piece of information within the message, rather than, for example, the message itself.  Therefore, the amended limitation appears to be new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-26, 28-30 and 32-40 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0309401 A1 to Baek et al. (Baek) in view of US 2014/0348061 A1 to Salkintzis, US 2013/0290696 A1 to Broustis et al. (Broustis) and US 2013/0036181 A1 to Choi et al. (Choi).
Regarding claim 25, Baek discloses a server (ProSe server, Fig. 3, 340) comprising: a memory storing instructions; and a processor configured to execute instructions to: receive, from a first User Equipment (UE), a request message (UE1 Friend Group modification request, ¶54) comprising a first identifier of a group (group ID, ¶54; see also Fig. 3, 302) and first information indicating a service for the group (application ID, Fig. 3, 302) to form the group (Friend Group modification request, ¶54), send, to the first UE, a second identifier of the group (Friend Group modification response includes Friend Group ID, Fig. 3, 302), second information indicating success of forming the group (Friend Group modification response includes, for example, a Friend Group ID, an application ID and a group-security key, Fig. 3, 342), and send, to a second UE, the second identifier of the group (ProSe server notifies each group member of the updated information, including the friend group ID, ¶55).  Baek discloses sending where discovery channel information to the UEs (Fig. 3, 312), but lacks sending third information related to a service type, where the third information is distinct from the second information.  However, Salkintzis teaches establishing a direct communication with the assistance from ProSe, where a ProSe group setup response message includes a service type (mode) (Fig. 3, 1) to establish the communication technology and operating parameters (¶¶38-39). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Baek, as modified above, such that the first UE is informed of third information related to a service type, where the third information is distinct from the second information.  One of ordinary skill in the art would have been motivated to perform such a modification to establish a type of communications and parameters required to establish the direct communication, as taught by Salkintzis.  As modified, Baek lacks sending the information after the network server performs authorization on the first UE.  However, Broustis teaches at least two devices establishing a ProSe link, where the network verifies that the devices are authorized for ProSe (¶30). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Baek such that the server is configured to send the information and group identifier after the network server performs authorization on the first UE. One of ordinary skill in the art would have been motivated to perform such a modification to establish authorization for ProSe, as taught by Broustis.  As modified, Baek lacks the first information indicating a service to be applied.  However, Choi teaches a gateway establishing a group of network elements for use with a common service (¶19), including the gateway receiving a request message (establishment request message, ¶148) including first information indicating a service to be enabled for a group (service identifier for particular service, ¶148; service is later provided, ¶156).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Baek such that the request indicates a service to be applied.  One of ordinary skill in the art would have been motivated to perform such a modification to specify and provide a service to the modified group, as taught by Choi.
Regarding claim 29, the claim is similar in scope to claim 25 and is therefore rejected using a similar rationale.  
Regarding claim 33, the claim is similar in scope to claim 25 and is therefore rejected using a similar rationale.
Regarding claim 37, the claim is similar in scope to claim 25 and is therefore rejected using a similar rationale.
Regarding claims 26, 30, 34 and 38, Baek discloses wherein the request message comprises a first identification (ID) of the first UE and a second ID of the second UE (ProSe ID1, Prose ID3, Fig. 3, 302).
Regarding claims 28, 32, 35 and 39, Baek discloses wherein the third information comprises an allowed service type (application ID, ¶54; see also Fig. 3, 302, including service type, as modified above by Salkintzis, ¶¶38-39).
Regarding claims 36 and 40, Baek discloses wherein the server sends security information to the another UE (ProSe server sends group-security key to members to be included in the group, ¶50, ¶55).   


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841. The examiner can normally be reached Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/              Primary Examiner, Art Unit 2493                                                                                                                                                                                          
October 28, 2022